            Case 2:21-cr-00127-TJS Document 56 Filed 06/17/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                     :          CRIMINAL ACTION
                                             :
               v.                            :
                                             :
MIGUEL MORALES,                              :
OSCAR CARRILLO-PEREZ,                        :
SANTIAGO GARCIA-RAMIREZ, and                 :
JOSE LUIS MORALES                            :          NO. 21-127


             FINDINGS SUR MOTION FOR COMPLEX CASE DESIGNATION
                       AND SPEEDY TRIAL CONTINUANCE

       NOW, this 17th day of June, 2021, upon consideration of the Agreed Motion for

Complex Case Designation and Speedy Trial Continuance (Doc. No. 54), the Court

makes the following findings:

       1.      This case is so unusual and complex due to the nature of the prosecution

and the existence of novel questions of fact or law that it is unreasonable to expect

adequate preparation for pretrial proceedings or for the trial itself within the time limits

established by the Speedy Trial Act.

       2.      This case is unusual and complex for the following reasons:

               a.     The indictment in this matter charges all four defendants with

conspiracy to transport aliens unlawfully in the United States, for purposes of commercial

advantage and private financial gain in connection with Morales Contractor. The

indictment alleges that defendant Morales owned Morales Contractor, which was an

employee leasing enterprise that employed hundreds of workers. As alleged in the

indictment, Morales Contractor supplied workers to mushroom farms in Chester County,

and Miguel Morales provided his several hundred workers with housing and
            Case 2:21-cr-00127-TJS Document 56 Filed 06/17/21 Page 2 of 3




transportation to and from the farms. The indictment further alleges that defendants

Carrillo-Perez, Garcia-Ramirez and Jose Morales, were employees of Morales Contractor

and transported undocumented aliens between their residences and the farms where they

worked for Morales Contractor. In addition, the facts in this case are intertwined with the

events underlying the related case 2:21-cr-00126 pending before this Court, in which

defendant Morales and Lawrence Urena are charged with a conspiracy to impede the

IRS in the computation, assessment and collection of employment taxes.

               b.     Evidence and discovery in this case is voluminous, containing

wiretapped telephone calls and text messages over a 60-day period of interception,

results of email search warrants, the results of searches of devices including telephones

and computers, a large volume of agent reports, audio and video of recorded undercover

meetings conducted by confidential informants, surveillance photographs, GPS location

information, a large volume of telephone records and toll data, and a substantial number

of other documents obtained via grand jury subpoenas, all of which is in excess of 40

gigabytes of information.

               c.     Given the complexity of this case, motions raising significant

evidentiary and legal issues may be filed.

       3.      The ends of justice served by this continuance outweigh the best interests

of the public and the defendant in a speedy trial.

       4.      The failure to grant a continuance will likely result in a miscarriage of justice.

       5.      This continuance is not being granted because of general congestion of the

Court’s calendar, or lack of diligent preparation or failure to obtain witnesses on the part

of the Government’s attorneys.
     Case 2:21-cr-00127-TJS Document 56 Filed 06/17/21 Page 3 of 3




6.      The defendants have no objection to the motion.



                                                  /s/ Timothy J. Savage
                                               TIMOTHY J. SAVAGE, J.
